Citation Nr: 0021151	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-112 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
migraine cephalalgia. 

2.  Entitlement to an evaluation in excess of 20 percent for 
prolactinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
migraine cephalalgia and prolactinoma and assigned ten 
percent and noncompensable evaluations, respectively, 
effective July 2, 1997.  Thereafter, in a June 1998 rating 
decision, the RO assigned 30 and 20 percent evaluations to 
the service-connected migraine cephalalgia and prolactinoma, 
respectively, effective July 2, 1997, but these increases did 
not resolve the veteran's appeal with respect to either 
issue.


REMAND

Initially, the Board notes that after the RO issued a June 
1998 Statement of the case and before the appeal was 
certified for consideration by the Board in May 2000, 
additional evidence, which is not duplicative and is relevant 
to the two issues on appeal, was received.  Neither the 
veteran nor her representative has waived the appellant's 
right to initial RO consideration of the additional evidence 
submitted before the certification of the appeal.  Therefore, 
in accordance with the provisions of 38 C.F.R. § 19.31 
(1999), the RO must issue a Supplemental Statement of the 
Case addressing this evidence.  

The Board further notes that the veteran most recently 
underwent a VA examination pertaining to her migraine 
cephalgia in January 1998.  In her substantive appeal of July 
1998, she contended that her headaches totally incapacitate 
her for up to a week on some occasions and that the frequency 
and severity of her headaches meet the criteria for a 50 
percent evaluation.  In light of these circumstances, the 
Board believes that further development of the medical 
evidence is also in order.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to her the issues on appeal.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current degree of 
severity of her migraine cephalgia.  
Any indicated studies should be 
performed.  The examiner should 
obtain history from the appellant 
concerning the frequency and 
severity of her headaches, to 
specifically include the frequency 
and duration of any prostrating 
attacks.  The examiner should also 
provide an opinion, with supporting 
rationale, concerning the impact of 
the disability on the veteran's 
ability to work.  The claims folder 
must be made available to and 
reviewed by the examining physician.

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinion, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal, 
based on all evidence received since 
the issuance of the Statement of the 
Case in June 1998. 

4.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
addressing all pertinent evidence 
received since the issuance of the 
Statement of the Case, and afford 
the veteran and her representative 
an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until she 
is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



